      Case 5:20-cv-00303-MTT-CHW Document 7 Filed 12/01/20 Page 1 of 2




                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF GEORGIA
                              MACON DIVISION

TEKELIA PRESTON,                 :
                                 :
           Plaintiff,            :
      VS.                        :               NO. 5:20-CV-00303-MTT-CHW
                                 :
BALDWIN STATE PRISON             :
MEDICAL STAFF,                   :
                                 :
           Defendant.            :
________________________________ :

                                        ORDER

       Pro se Plaintiff Tekelia Preston, a prisoner most recently confined in the Baldwin

State Prison (“BSP”) in Hardwick, Georgia, has filed a document that has been construed

as a Complaint seeking relief pursuant to 42 U.S.C. § 1983 (ECF No. 1). On August 14,

2020, Plaintiff was ordered to either pay the Court’s filing fee or submit a complete and

proper motion for leave to proceed in forma pauperis. Plaintiff was also directed to recast

his Complaint on the Court’s standard § 1983 form. Plaintiff was given twenty-one (21)

days to comply, and he was warned that the failure to fully and timely comply could result

in the dismissal of this action. See generally Order, Aug. 14, 2020, ECF No. 5.

       The time for compliance passed without a response from Plaintiff. As such, Plaintiff

was ordered to respond and show cause why his lawsuit should not be dismissed for his

failure to comply with the Court’s previous orders and instructions. Plaintiff was again

given twenty-one (21) days to comply, and he was warned that the failure to respond would

result in the dismissal of his Complaint. See generally Order, Sept. 28, 2020, ECF No. 6.
      Case 5:20-cv-00303-MTT-CHW Document 7 Filed 12/01/20 Page 2 of 2




       The time for compliance has again passed without a response from Plaintiff.

Because Plaintiff has failed to comply with the Court's instructions and orders and

otherwise failed to diligently prosecute his claims, this action is DISMISSED without

prejudice. See Fed. R. Civ. P. 41; see also Brown v. Tallahassee Police Dep't, 205 F.

App'x 802, 802 (11th Cir. 2006) (per curiam) (“The court may dismiss an action sua sponte

under Rule 41(b) for failure to prosecute or failure to obey a court order.”) (citing Lopez v.

Aransas Cnty. Indep. Sch. Dist., 570 F.2d 541, 544 (5th Cir. 1978)).

       SO ORDERED, this 1st day of December, 2020.

                                    S/ Marc T. Treadwell
                                    MARC T. TREADWELL, CHIEF JUDGE
                                    UNITED STATES DISTRICT COURT




                                              2
